EXHIBIT 10.20

AMENDMENT 2009-2

MERCURY GENERAL CORPORATION

PROFIT SHARING PLAN

WHEREAS, Mercury General Corporation (the “Company”) maintains the Mercury
General Corporation Profit Sharing Plan (the “Plan”); and

WHEREAS, pursuant to Section 9.1 of the Plan, the Company is authorized to amend
the Plan; and

WHEREAS, the Company deems it necessary, and in the best interests of the Plan
and the Company, to amend the Plan to reflect certain changes required by the
Pension Protection Act of 2006 and the Heroes Earnings and Assistance Relief Act
of 2008.

NOW, THEREFORE, the Plan is amended, effective as of January 1, 2007 (unless
otherwise noted) as follows:

 

 

1.

Effective as of January 1, 2009, the definition of “Compensation” in Section 1.2
of the Plan is hereby amended by adding the following paragraph to the end
thereof:

“Notwithstanding the foregoing, for all Plan Years beginning on or after
January 1, 2009, ‘Compensation’ shall also include any payment made by the
Company or a Participating Affiliate to an Employee who is performing active
military service that represents all or some of the wages that the Employee
would have received from the Company or a Participating Affiliate if the
Employee were still actively employed.”

 

 

2.

Section 6.2(a) of the Plan is hereby amended by adding a new subsection “(5)” to
read as follows:

“(5) During a Participant’s period of employment with the Company or a
Participating Affiliate (including periods while on a leave of absence as
defined in the definition of ‘Employment’ in Section 1.2 of the Plan, or, in the
case of the Participant’s death, periods of ‘qualified military service’ as
defined in Section 414(u) of the Code), in the event of his death, Disability,
attainment of Normal Retirement Age, or a judicial declaration of his mental
incompetence, the Participant shall become one hundred percent (100%) vested,
regardless of his number of Years of Service.”

 

 

3.

Effective as of January 1, 2008, Section 7.8(d) of the Plan is hereby amended by
adding the following immediately to the end thereof:

“With respect to Eligible Rollover Distributions made on or after January 1,
2008, an Eligible Retirement Plan shall also include a Roth IRA as described in
Section 408A of the Code, provided that the Distributee is not restricted from
making such a rollover from this Plan to a Roth IRA pursuant to Section 408A(c)
of the Code.”

 

 

4.

The first paragraph of Section 7.1(e) of the Plan is hereby amended in its
entirety to read as follows:

“(e) Notwithstanding the foregoing, if the nonforfeitable balance in the
Participant’s Accounts as adjusted, if required, under Section 3.9 plus any
contributions to the Participant’s Accounts during the Plan Year exceeds (as of
the most recent Valuation Date and any Valuation Date that next preceded any
scheduled periodic distribution under an optional form of benefit under which at
least one scheduled periodic distribution has been made) $3,500 (or, effective
January 1, 1998, $5,000), a Participant’s distribution in accordance with
Section 7.1(a) shall not be made until after the Participant (i) consents to a
distribution of the nonforfeitable balance of his Accounts, (ii) attains his
Normal Retirement Age or (iii) dies. An explanation of the Participant’s right
to defer distribution of the nonforfeitable balance of his Accounts shall be
provided to the Participant no less than 30 days and no more than 180 days
before the date such distribution is to be



--------------------------------------------------------------------------------

made (or within such other period as regulations as the Secretary of the
Treasury may permit). If the Participant does not so consent, the distribution
of the amounts payable shall be delayed pursuant to the first sentence of this
subsection (e). However, a Participant may elect (with spousal consent as
provided in Section 7.2(d)(2)), a distribution within 30 days of his or her
receipt of such notice, so long as the distribution to the Participant commences
more than 7 days after Participant’s receipt of the notice. Further, to the
extent that the nonforfeitable balance of a terminating Participant’s Accounts
is a distribution to which Sections 401(a)(11) and 417 of the Code do not apply,
such distribution may commence less than 30 days after the notice described in
the preceding sentence is given, provided that: (1) the Committee clearly
informs the Participant that the Participant has the right to a period of at
least 30 days after receiving the notice to consider the decision of whether or
not to elect a distribution (and, if applicable, a particular distribution
option), and (2) the Participant, after receiving the notice, affirmatively
elects an immediate distribution.”

IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute this amendment to the Plan this 15th day of December, 2009.

 

MERCURY GENERAL CORPORATION

By:

 

/s/ Gabriel Tirador

Its:

 

President and CEO